Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 22-34 are currently pending and are examined on the merits herein.

							IDS

	The information disclosure statement (IDS) submitted on 04/22/20 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 22-32 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 22-32 recite the limitation "the exacerbation in quality of response" in claim 22, line1 and “the fixed dose combination” in claim 32, line 2.  Specifically, the claims contains no earlier recitation or limitation of said terms and are thus unclear as to what element the limitation was making reference.  As a result, there is insufficient antecedent basis for these limitations in the claims

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 33-34 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating or improving levodopa induced dyskinesia (PD-LID) comprising administering tandospirone or salt thereof, does not preventing PD-LID without accompanying or by minimizing PD-LID comprising administering said compound or any prodrug thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a pharmaceutical composition for use in treating or preventing Parkinson’s Disease (PD) without accompanying or by minimizing PD-LID in a subject, comprising an effective amount of tandospirone or a pharmaceutically acceptable salt thereof and (1) an effective amount of L-DOPA or (2) L-DOPA and a metabolizing enzyme inhibitor of L-DOPA, wherein the tandospirone or a pharmaceutically acceptable salt thereof is an adjunct of levodopa, and wherein the composition is suitable for parental administration.  The instant specification fails to provide information that would allow the skilled artisan to practice the prevention of PD without accompanying or by minimizing PD-LID.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a pharmaceutical composition for use in treating or preventing Parkinson’s Disease (PD) without accompanying or by minimizing PD-LID in 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “prevention of PD-LID” utilizing tandospirone. While such “treatment” might theoretically be possible utilizing tandospirone or a salt thereof, as a practical matter it is nearly impossible to achieve the prevention of said disease using tandospirone. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the prevention of said disease utilizing tandospirone. No reasonably specific guidance is provided concerning useful preventative protocols for said disease, other than treating PD-LID by administering tandospirone or a salt thereof. The latter is corroborated by the working examples on pages 46-59 and in figures 2-10.  


	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed tandospirone could be predictably used for the prevention or suppression of the progression of PD-LID as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-31 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kannari et al. (No To Shinkei, 2002, Vol. 54, No. 2, abstract, cited by applicant and filed on an IDS 1449) in view of Yamagushi et al. (EP 1 743 641 A1, cited by applicant and filed on an IDS 1449).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Kannari et al. teach that a rapid and excessive increase in extracellular dopamine (DA) after L-DOPA administration is considered to be one of the major causes for L-DOPA-induced peak-dose dyskinesia (instant claim 6). Therefore, Kannari et al. teach that inhibition of excessive rise in L-DOPA-derived DA is likely to be an ideal treatment for L-DOPA-induced dyskinesia. Based on our previous experimental studies that 8-OH-DPAT, a potent 5-HT1A agonist, attenuates an increase in L-DOPA-induced extracellular DA in the striatum of the rat model of Parkinson's disease, and thus 

Kannari et al. do not specifically teach that tandospirone is applied transdermally or that a total applied area per dose is 1 to 100 cm2.  Additionally, Kannari et al. do not specifically teach that L-Dopa and tandospirone are administered sequentially or simultaneously.
As for the total applied dose, the examiner contends that such dose can be provided depending on the desired effect and can be made during routine experimentation.  

Yamaguchi et al. teach an adhesive patch that contains tandospirone or a pharmaceutically acceptable salt thereof as the drug component and with sufficiently 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to administer tandospirone as a transdermal patch to treat PD-LID and further add L-DOPA since Kannari et al. teach that the citrate salt of tandospirone was effective in ameliorating PD-LID and dyskinesia features and given that Kannari et al. teach that L-DOPA is effective in treating PD and in view of Yamaguchi et al. who teach the use of transdermal patch of tandospirone with high percutaneous absorption rate.   Given the teachings of Kannari and Yamaguchi, one of ordinary skill would have been motivated to treat PD-LID with tandospirone with the reasonable expectation of providing a method that is effective in treating L-Dopa induced dyskinesia.  

		Claims 32 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kannari et al. (No To Shinkei, 2002, Vol. 54, No. 2, abstract, cited by applicant and filed on an IDS 1449) in view of Yamagushi et al. (EP 1 743 641 A1) as applied to claims 1-2 and 4-17 above, and further in view of Iderberg et al. (NeuroPharmacology, 2015, Vol. 93, pgs. 52-67, cited by applicant and filed on an IDS 1449).

The Kannari and Yamaguchi references are as discussed above and incorporated by reference herein.  However, Kannari and Yamaguchi do not specifically 
Iderberg et al. teach that dyskinesia rating sessions were carried 2-3 times a week in order to induce abnormal involuntary movements (AIM) and rats were kept on challenged with L-DOPA at 6 mg/kg and combined with some 5HT1A receptor agonists including tandospirone at the dose reported in table 1 (see pg. 53, Section 2.2.1).  

While Iderberg et al. are silent on the type of administration, Iderberg suggests that L-DOPA and tandospirone can be combined.  One skilled in the art would have found it obvious to administer L-DOPA and tandospirone sequentially or as a fixed combination to PD-LID patients simultaneously depending on the desired effect, severity of disease, and drug-drug interaction desired.  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to either administer L-DOPA and tandospirone either as a fixed combination or sequentially as demonstrated by Iderberg and depends on the desired efficacy and toxicity.  Given the teachings of Kannari, Yamaguchi, and Iderberg, one of ordinary skill would have been motivated to administer L-DOPA and tandospirone either as a fixed combination or sequentially with the reasonable expectation of providing a method that is effective in treating PD-LID with reduced toxicity.  


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
08/14/2021









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.